ANSTEAD, Judge,
concurring specially.
I concur in the majority decision and write separately to note my agreement that the language of section 458.331(l)(n), Florida Statutes (1985), requiring that a physician maintain written medical records justifying the course of treatment of each patient, sets forth a legislatively mandated minimum standard of record keeping by physicians. The legislature apparently believed that the record-keeping aspect of a physician’s practice is of fundamental importance. The sole legislative purpose of Chapter 458 entitled “Medical Practice” is “to ensure that every physician practicing in this state meet minimum requirements for safe practice. It is the legislative intent that physicians who fall below minimum competency or who otherwise present a danger to the public shall be prohibited from practicing in this state.” § 458.301, Fla.Stat. (1985).
Section 458.331(1) specifies no fewer than 31 acts which constitute grounds for which disciplinary action may be taken. Section 458.331(l)(n), at issue here, defines the failure “to keep written medical records justifying the course of treatment of the patient, including, but not limited to, patient histories, examination results, and test results” (emphasis added) as an act which warrants disciplinary action. The legislature’s intention to require that written medical records include, at the very minimum, patient histories, and examination and test results is clearly indicated by the use of the phrase, “including, but not limited to” in this provision. This intent is particularly apparent when one compares the specificity of the requirements set forth in subsection (n) with many of the other provisions of section 458.331(1) wherein the standard to be maintained must conform to “generally prevailing standards of treatment in the medical community” [§ 458.331(1)(I) ], “reasonable skill and safety to patients” [§ 458.331(l)(s) ], or “that level of care, skill, and treatment which is recognized by a reasonably prudent similar physician” [§ 458.331(l)(t) ].